Exhibit 99.1 Playlogic Entertainment, Inc. Announces 2007 Half Year Financial Results with Net Revenues Up Q2 net revenues increased 175% from previous year (Amsterdam, the Netherlands) August 20, 2007 – Today, Playlogic Entertainment, Inc. (OTCBB: PLGC) announced its results for the fiscal half-year 2007, ended June 30. Net Revenues For the six months ended June 30, 2007, net revenues climbed 48% to $4.6 million from $3.1 million the year before. This increase in net revenues is primarily related to the release of Infernal and Ancient Wars: Sparta for PC through a global distribution agreement with Eidos and FX Interactive for Iberia and Italy. For the second quarter, ended June 30, 2007, net revenues were $1.1 million versus $0.4 million the comparable year-earlier period, an increase of 175%. Only two titles were released at the end of this quarter:
